Citation Nr: 0940105	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancers, to 
include as a result of exposure to herbicides. 

2.  Entitlement to service connection for digestive problems, 
to include dry mouth and narrowing of the esophagus, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for Sjogren's syndrome, 
to include ulcers of the eye and removal of the parotid 
glands, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for lupus 
erythematosis, to include as secondary to Sjogren's syndrome 
or as a result of exposure to herbicides.

5.  Entitlement to service connection for anemia, to include 
as secondary to Sjogren's syndrome.

6.  Entitlement to service connection for hypothyroidism, to 
include as secondary to Sjogren's syndrome.
7.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to Sjogren's syndrome.

8.  Entitlement to service connection for osteoporosis, to 
include as secondary to Sjogren's syndrome.

9.  Entitlement to service connection for degenerative joint 
disease, to include as secondary to Sjogren's syndrome.

10.  Entitlement to service connection for loss of teeth, 
claimed as dental trauma, to include as secondary to 
Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran has verified active duty service for a period of 
19 years and 23 days, most recently to include service from 
October 1973 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Columbia, South Carolina 
in July 2009 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The Board also notes that as service connection is 
established herein, the record reasonably raises a claim of 
entitlement to a total disability rating for compensation 
based upon unemployability of the individual (TDIU).  See 
Medical opinion of Dr. SB, July 2009.  As such, a claim for 
TDIU is hereby referred back to the RO for appropriate 
disposition.

The issues of service connection for lupus, anemia, 
hypothyroidism, rheumatoid arthritis, osteoporosis, 
degenerative joint disease, and loss of teeth, collectively 
to include as secondary to the Veteran's Sjogren's syndrome 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 14, 2009, prior to the promulgation of a decision 
in this case, the Board received written and oral 
notification from the appellant that he desired to withdraw 
the issues of service connection for skin cancers and 
digestive problems from the instant appeal.

2.  The Veteran served on active duty in the Republic of 
Vietnam from August 1966 to October 1967.  

3.  Competent medical opinions of record have found the 
Veteran's Sjogren's syndrome to be medically related to his 
exposure to herbicides during service in the Republic of 
Vietnam. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with regard to 
the issues of service connection for skin cancers and 
digestive problems have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  Resolving any reasonable doubt in the Veteran's favor, 
Sjogren's syndrome was incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of issues on appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

On July 14, 2009, prior to the promulgation of a decision in 
this appeal, the Board received written and oral notification 
from the Veteran, provided in conjunction with his hearing 
before the Board, that he wished to withdraw his appeal with 
respect to the issues of service connection for skin cancers 
and digestive problems, to include as due to exposure to 
herbicides. 

Therefore, the appeal regarding these issues is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review these issues and they are 
hereby dismissed.

Duties to Notify and Assist 

The Board notes that the agency of original jurisdiction 
(AOJ) has a duty to notify and assist a claimant under 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159 (2009).  As will be discussed below, the Board finds 
that service connection for Sjogren's syndrome is warranted.  
Therefore, in light of the full grant of the benefit sought, 
a full discussion of whether VA met these duties is not 
needed as no prejudice can flow to the Veteran from any 
notice or assistance error with regard to this issue.  
Nonetheless, it is important to note that the Veteran was 
informed of the process by which an initial disability rating 
and effective date is assigned in correspondence dated in 
July 2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service Connection

The Veteran seeks service connection for Sjogren's syndrome, 
which he contends is attributable to his military service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (2009).  

A current diagnosis of Sjogren's syndrome is confirmed by the 
evidence of record.  See, e.g., Private physician's letters, 
July 2009 & October 2006; Private treatment record, February 
1997 & July 1991.  There is no evidence of a diagnosis of the 
condition during the Veteran's military service.  See Service 
treatment records.  However, the Veteran competently and 
credibly asserts that he first became aware of the observable 
symptoms of his condition, such as dry mouth and dry eyes, 
near the end of his military career.  Board hearing 
transcript, July 2009.  Nonetheless, the Board does not 
require further development under this theory of entitlement 
(i.e. whether service connection is warranted due an onset of 
Sjogren's syndrome during service) as service connection is 
warranted on another basis.  

Specifically, in the instant case, the Veteran asserts that 
the claimed condition is due to exposure to herbicides, 
commonly referred to as "Agent Orange," while stationed in 
the Republic of Vietnam.  See, e.g., Application for 
compensation, June 2006.  Regulations state that a veteran, 
who, during active military, naval, or air service, served in 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009) .  In this case, an August 2006 
Personnel Information Exchange System (PIES) response 
confirms that this Veteran was stationed in Vietnam from 
August 1966 to October 1967.  Therefore, he is presumed to 
have been exposed to tactical herbicide agents during his 
service in the Republic of Vietnam.  

It is important to note that there are two different legal 
presumptions that may be for application in any claim 
pertaining to herbicide exposure.  There is a presumption of 
exposure to herbicides, based upon particular duty dates in 
Vietnam, as well as a separate and distinct presumption of 
service connection for certain disabilities associated with 
herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  The 
Secretary of Veterans Affairs has determined that a 
presumption of service connection is not warranted for any 
condition for which the National Academy of Sciences has not 
specifically determined that there is a positive association 
to herbicide exposure.  See 72 Fed. Reg. 32395, 32407 (June 
12, 2007).  The current list of diseases found to be 
associated with exposure to certain herbicide agents is found 
at 38 C.F.R. § 3.309(e) (2009).  As Sjogren's syndrome is not 
included in this list, the disability is not subject to 
presumptive service connection due to herbicide exposure.  
38 C.F.R. §§ 3.307, 3.309 (2009).  

Although presumptive service connection, and the lighter 
evidentiary burden inherent in such cases, is not applicable 
here, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to 
herbicide exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 
12 Vet. App. 164, 167 (1999).  Thus, the presumption is not 
the sole method for showing causation, and thereby 
establishing service connection.

In other words, the fact that the Veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused the claimed disorder.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Thus, although as a 
matter of law the appellant cannot receive the benefit of a 
presumption that his Sjogren's syndrome was caused by his 
exposure to herbicides, he may submit competent medical 
evidence that relates his Sjogren's syndrome to his military 
service.  He has done so in this case.  

The Veteran has obtained and submitted two private medical 
opinions for the Board's review, both from physicians who 
have provided long-term care to this Veteran for a number of 
different ailments, including Sjogren's syndrome.  Dr. GF 
stated that dry eyes, dry mouth, autoimmune phenomenon and 
Sjogren's syndrome have all been associated with exposure to 
herbicides on an anecdotal basis.  Private physician's 
opinion, October 2006.  He describes this Veteran as having 
some "classic rash changes" especially around his eyes, 
indicative of herbicide exposure.  Based upon the foregoing, 
and the physician's treatment history with this Veteran, he 
opined that it is "quite likely that [the Veteran's] problem 
with Sjogren's syndrome resulted from his exposure to agent 
orange."  Id.  

More recently, Dr. SB concurred with Dr. GF that the Veteran 
has multiple unusual disabling conditions, including 
Sjogren's syndrome, which are as yet of unknown etiology, but 
which she suspects may be related to exposure to Agent Orange 
during his military service.  Private physician's opinion, 
July 2009.  Subsequently, Dr. SB submitted a letter detailing 
her medical education and expertise, to include her own 
research pertaining to diseases associated with herbicide 
exposure.  Physician's letter, August 2009.  

Although the July 2009 opinion is somewhat speculative in 
nature,  the Board acknowledges that the medical etiology of 
Sjogren's is simply unknown at this time.  See Dorland's 
Illustrated Medical Dictionary  1871 (31st ed. 2007) 
(defining Sjogren's syndrome as a symptom complex of unknown 
etiology).  Thus, some degree of speculation is expected in 
any etiological opinion pertaining to an individual case.  
Nonetheless, as the opinions of Drs. GF and SB essentially 
find that it is more likely than not that the Veteran's 
Sjogren's syndrome is related to herbicide exposure, and in 
the absence of any negative nexus evidence, the Board finds 
that the preponderance of the evidence supports a finding 
that the Veteran's Sjogren's disease is attributable to his 
military service.  

Based upon the foregoing, and resolving any reasonable doubt 
in favor of the Veteran, the Board finds that service 
connection for Sjogren's syndrome is warranted.  38 C.F.R. §§ 
3.102, 3.303 (2009).  


ORDER

The appeal pertaining to entitlement to service connection 
for skin cancers, to include as due to exposure to 
herbicides, is dismissed.

The appeal pertaining to entitlement to service connection 
for digestive problems, to include dry mouth and narrowing of 
the esophagus, to include as due to exposure to herbicides, 
is dismissed.

Service connection for Sjogren's syndrome, to include ulcers 
of the eye and removal of the parotid glands, is granted. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for lupus erythematosis, anemia, 
hypothyroidism, rheumatoid arthritis, osteoporosis, 
degenerative joint disease, and loss of teeth, collectively 
to include as secondary to the Veteran's service-connected 
Sjogren's syndrome, are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Specifically, in private opinion letters dated in October 
2006 and July 2009, two of the Veteran's physicians describe 
treating the Veteran for a number of years.  However, these 
private treatment records have not been associated with the 
claims file, nor is there an indication that they have been 
sought to date.  As VA is on notice that these private 
medical records exist and are potentially relevant to the 
Veteran's claims, all reasonable effort to obtain the 
outstanding private treatment records from Drs. GH and SB 
must be undertaken.  Furthermore, in hearing testimony 
provided in July 2009, the Veteran identified other medical 
treatment providers with knowledge of the claimed 
disabilities.  Therefore, the Veteran should be asked to 
submit a VA Form 21-4142, Authorization and Consent to 
Release Information, for any physician from whom he desires 
VA to seek treatment records.

The Board also notes that in July 2009 hearing testimony, the 
Veteran described previously receiving VA dental treatment.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA dental treatment records for 
this Veteran.  

Finally, the Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Here, the limited medical evidence currently of record 
establishes that the Veteran receives treatment for a number 
of chronic medical conditions, to include systemic lupus 
erythematosis, autoimmune rheumatologic disease, 
hypothyroidism, inflammatory arthritis and many other 
disabilities.  The nexus opinions upon which the grant of 
service connection for Sjogren's syndrome is based also 
appear to indicate that some or all of the named conditions 
may be associated with the now service-connected Sjogren's 
syndrome, or with the presumed exposure to herbicides in 
service.  However, the evidence of record does not contain 
sufficient competent medical evidence to decide these claims.  
As such, a medical examination and opinion is required.  Id; 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
veteran's claimed disabilities, 
specifically to include Drs. SB and GF 
identified in the July 2009 and October 
2006 opinion letters within the claims 
file, as well as any physician 
identified in the July 2009 hearing 
transcript.  Contact any duly 
identified and authorized physician to 
obtain the relevant medical records.  

2.  Obtain and associate with the 
claims file all VA dental treatment 
records for this Veteran.  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

4.  After completion of the above 
development, schedule the Veteran for a 
VA examination, or examinations, to 
determine the nature and etiology of 
any currently diagnosed lupus, anemia, 
hypothyroidism, rheumatoid arthritis, 
osteoporosis, and degenerative joint.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
disabilities pertaining to lupus, 
anemia, hypothyroidism, rheumatoid 
arthritis, osteoporosis, and 
degenerative joint disease; 
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a); 
(c)  Opine whether any chronic 
disability identified above was 
incurred in or aggravated by active 
military service;
(d)  Identify whether it is at least as 
likely as not, based upon the evidence 
of record, that any claimed chronic 
disease that is subject to presumptive 
service connection (as listed in 
38 C.F.R. § 3.309(a)) was present 
within one year from discharge from 
active military service; 
(e)  Opine whether it is at least as 
likely as not that any currently 
claimed disability is medically 
attributable to exposure to herbicide 
during service in Vietnam;
(f)  Opine whether it is at least as 
likely as not that any currently 
claimed disability was caused or 
permanently aggravated by the Veteran's 
service-connected Sjogren's syndrome.

5.  Then, schedule the Veteran for a VA 
dental examination to determine the 
nature and etiology of any currently 
identified dental disorder, specifically 
to include loss of teeth.  The Veteran's 
claims file, including any VA dental 
treatment records, and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted.  A 
thorough and comprehensive rationale 
should be provided for each opinion 
rendered.

The dental examiner is then requested 
to:

(a)  Identify all missing teeth, as well 
as any currently identifiable dental or 
alveolar abscesses, or any other current 
dental disorder;
(b)  Identify and discuss the nature of 
any dental disorder manifested during 
the Veteran's active duty service;
(c)  Identify any currently diagnosed 
periodontal disease, and state whether 
loss of any given tooth is attributable 
to that periodontal disease;
(d)  For any currently identified dental 
disorder, specifically to include any 
missing teeth, please opine whether the 
condition is caused, aggravated by, or 
otherwise medically related to the 
Veteran's service-connected Sjogren's 
syndrome;
(e)  For any missing teeth, state 
whether the loss of that tooth (or lost 
masticatory surface) can be replaced by 
suitable prosthesis, such as dentures;
(f)  If prosthetic restoration is not 
possible, state whether the Veteran's 
inability to wear such prosthesis is due 
to his service-connected Sjogren's 
syndrome.  

6.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


